DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the application as originally filed and concurrently filed preliminary amendment on 06/26/2020 and the IDS filed on 07/28/2021. Claims 1, 31-10 and 12 were previously amended, claim 11 was previously deleted and new claim 13 was previously added by the preliminary amendment of 06/26/2020. The pending 1-10, 12 and 13 are now allowed.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Drawings
The drawings were received on 06/26/2020.  These drawings are approved by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matter in claims 1-10, 12 and 13 are allowable because the arts of record fail to teach or fairly suggest in combinations of the claimed:
A method for selecting a transmission mode, for a first telecommunication entity comprising various modes (MODEi ) of transmission, of a communication signal intended for a second telecommunication entity, each mode (MODEi )  determining a physical bitrate (DI  ) in bits/s, wherein the method comprises the following acts performed by the first telecommunication entity:
determining for a given transmission mode (MODEi ), a value of a first metric (αi) corrected by a second metric (vi), the first metric (αi)  measuring, at a given distance d, a relative degradation introduced by the communication signal transmission medium that is the result of a relative degradation linked to a multipath effect at the link level relative i) determining a ratio between a mean bitrate (DI moy ) and the physical bitrate (DI  ) for this same transmission mode; and 
comparing, for different modes (MODEi i = 1, ...N) of transmission, the values of the corrected first metric (αi)  to select at least one transmission mode ({MODEi ,... }) for a given distance d, as in claim 1. See figures 2 and 3 and corresponding text in the specification for the selection of transmission mode according to the first metric (αi) corrected by a second metric (vi), the first metric (αi)  measuring, at a given distance d, a relative degradation introduced by the communication signal transmission medium and modeled by free space.

A communication entity comprising:
at least two different transmission modes ensuring a physical bitrate (D) in bits/s, 
a processor: and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the communication entity to:
determine a value of a first metric (α) which measures a relative degradation at a given distance d introduced by a communication signal transmission medium that is the result of a relative degradation linked to a multipath effect at a link level relative to a Gaussian channel and the result of a relative degradation linked to an effect of attenuation of the transmission medium relative to a model of attenuation in free space, for a given I o ) the value of the first metric (α)  corrected by a second metric (v) determining a ratio between a mean bitrate (DI moy ) and the physical bitrate (D) for a same given transmission mode, and 
compare values of the first metric α of the corrected first metric α for different modes to select at least one transmission mode from among these modes, as in claim 8. See figures 2 and 3 and corresponding text in the specification for the selection of transmission mode according to the first metric (αi) corrected by a second metric (vi), the first metric (αi)  measuring, at a given distance d, a relative degradation introduced by the communication signal transmission medium and modeled by free space.

A non-transitory computer-readable information medium comprising program instructions stored thereon for implementing a method for selecting a transmission mode when said program is loaded and run in a first telecommunication entity, the first telecommunication entity comprising various modes (MODEi ) of transmission of a communication signal intended for a second telecommunication entity, each mode (MODEi ) determining a physical bitrate (DI) in bits/s. and wherein the instructions configure the first telecommunication entity to:
determine for a given transmission mode (MODEi ) a value of a first metric (αi)  corrected by a second metric (vi) the first metric (αi) measuring, at a given distance d, a relative degradation introduced by the communication signal transmission medium that is the result of a relative degradation linked to a multipath effect at the link level relative i)  determining a ratio between a mean bitrate (DI moy )  and the physical bitrate (DI) for this same transmission mode; and
compare, for different modes (MODEi  i= 1,... N) of transmission, the values of the corrected first metric (αi) to select at least one transmission mode ({MODEi , ... }) for a given distance d, as in claim 12.  See figures 2 and 3 and corresponding text in the specification for the selection of transmission mode according to the first metric (αi) corrected by a second metric (vi), the first metric (αi)  measuring, at a given distance d, a relative degradation introduced by the communication signal transmission medium and modeled by free space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the remarks, claim 2 has been indicated as amended by the preliminary amendment, however, claim 2 is unchanged and is as originally filed.